Exhibit 10.2

 

FOURTH AMENDED AND RESTATED FORBEARANCE AGREEMENT

 

This Fourth Amended and Restated Forbearance Agreement is made, and is
effective, as of October 30, 2007 (“Fourth Amended Forbearance Agreement”), and
amends and restates that certain Third Amended Forbearance Agreement (defined
below) by and among The Wornick Company (the “Company”), Right Away Management
Corporation, The Wornick Company Right Away Division and The Wornick Company
Right Away Division L.P. (each a “Subsidiary,” and collectively, the
“Subsidiaries”), the holders of the Company’s 10.875% Senior Secured Notes due
2011 (the “Notes”) that were issued pursuant to that certain Indenture, dated as
of June 30, 2004 (as amended, modified, supplemented or amended and restated
from time to time, the “Indenture”), that are signatories hereto (each a
“Noteholder,” and collectively, the “Noteholders,” and together with the
Company, the “Parties”) and U.S. Bank National Association, as indenture trustee
(the “Indenture Trustee”) under the Indenture, solely with respect to Sections
3(b)(i) and 14 hereof.

 

RECITALS

 

WHEREAS, the Noteholders collectively hold not less than $100 million in
aggregate principal amount of the Notes, representing not less than 80% of the
aggregate principal amount of the Notes that are outstanding;

 

WHEREAS, each of the Noteholders (other than DDJ Total Return Loan Fund, L.P.; B
IV Capital Partners, L.P.; DDJ High Yield Fund; GMAM Investment Funds Trust II,
for the account of the Promark Alternative High Yield Bond Fund

 

--------------------------------------------------------------------------------


 

(Account No. 7M2E); GMAM Investment Funds Trust; General Motors Welfare Benefit
Trust (VEBA); GMAM Investment Funds Trust II, for the account of the Promark
Alternative High Yield Bond Fund (Account No. 7MWD); DDJ Capital Management
Group Trust; Stichting Pensioenfonds Hoogovens; The October Fund, Limited
Partnership; DDJ/Ontario Credit Opportunities Fund, L.P.; and Multi-Style,
Multi-Manager Funds PLC The Global High Yield Fund (collectively, “DDJ”)), is a
member of the unofficial group of holders of the Notes (the “Noteholder Group”),
which collectively holds a majority in principal amount of the Notes;

 

WHEREAS, the Company, the Subsidiaries and DDJ Total Return Loan Fund, L.P. (as
assignee of Texas State Bank; in such capacity, “Lender”) are parties to that
certain Loan Agreement, dated as of June 30, 2004 (as amended by the First
Amendment dated as of March 16, 2007, and as further amended, modified,
supplemented or amended and restated from time to time, the “Loan Agreement”);

 

WHEREAS, (a) the obligations of the Company and the Subsidiaries evidenced by
the Notes and the Guarantees (as defined in the Indenture) and (b) the
obligations of the Company and the Subsidiaries to Lender pursuant to the Loan
Agreement and the other Loan Documents (as defined in the Loan Agreement), are
secured by a security interest in and continuing lien on substantially all of
the assets of the Company and the Subsidiaries (the “Collateral”);

 

WHEREAS, Lender’s and the Indenture Trustee’s rights with respect to the
priority and enforcement of their security interests in the Collateral are
governed by

 

2

--------------------------------------------------------------------------------


 

that certain Intercreditor Agreement, dated as of June 30, 2004, between the
Indenture Trustee and the Texas State Bank (as amended, modified, supplemented
or amended and restated from time to time, the “Intercreditor Agreement”);

 

WHEREAS, as of the date hereof, the Events of Default referred to herein as the
“Specified Existing Defaults,” all of which are specified on schedule A attached
hereto, have occurred and are continuing;

 

WHEREAS, the Company, the Subsidiaries, the Noteholders and the Indenture
Trustee entered into an initial forbearance agreement dated as of July 16, 2007
(the “Initial Forbearance Agreement”) pursuant to which the Noteholders agreed
to forbear, and agreed to direct the Indenture Trustee to forbear, from
exercising their rights and remedies under the Indenture during the Forbearance
Period (as defined in the Initial Forbearance Agreement);

 

WHEREAS, the Company, the Subsidiaries, the Noteholders and the Indenture
Trustee entered into an amended and restated forbearance agreement dated as of
August 13, 2007 (the “First Amended Forbearance Agreement”) pursuant to which
the Noteholders agreed to further forbear, and agreed to direct the Indenture
Trustee to further forbear, from exercising their rights and remedies under the
Indenture during the Forbearance Period (as defined in the First Amended
Forbearance Agreement);

 

WHEREAS, the Company, the Subsidiaries, the Noteholders and the Indenture
Trustee entered into a further amended and restated forbearance agreement dated
as of September 12, 2007 (the “Second Amended Forbearance Agreement”)

 

3

--------------------------------------------------------------------------------


 

pursuant to which the Noteholders agreed to further forbear, and agreed to
direct the Indenture Trustee to further forbear, from exercising their rights
and remedies under the Indenture during the Forbearance Period (as defined in
the Second Amended Forbearance Agreement);

 

WHEREAS, the Company, the Subsidiaries, the Noteholders and the Indenture
Trustee entered into a further amended and restated forbearance agreement dated
as of October 15, 2007 (the “Third Amended Forbearance Agreement”) pursuant to
which the Noteholders agreed to further forbear, and agreed to direct the
Indenture Trustee to further forbear, from exercising their rights and remedies
under the Indenture during the Forbearance Period (as defined in the Third
Amended Forbearance Agreement);

 

WHEREAS, the Forbearance Period (as defined in the Third Amended Forbearance
Agreement) under the Third Amended Forbearance Agreement is set to expire on
November 1, 2007 and the Company and the Subsidiaries have asked the Noteholders
to extend the Forbearance Period through December 5, 2007;

 

WHEREAS, the Company and the Subsidiaries entered into an initial forbearance
agreement with the Lender dated as of July 16, 2007 (the “DDJ Forbearance
Agreement”) pursuant to which the Lender agreed to forbear from exercising its
rights and remedies under the Loan Agreement and the other Loan Documents (as
defined in the Loan Agreement) until the expiration of the forbearance period
set forth in the DDJ Forbearance Agreement;

 

4

--------------------------------------------------------------------------------


 

WHEREAS, the Company and the Subsidiaries entered subsequently into an amended
forbearance agreement with the Lender dated as of August 13, 2007 (the “DDJ
Amended Forbearance Agreement”) pursuant to which the Lender agreed to further
forbear from exercising its rights and remedies under the Loan Agreement and the
other Loan Documents (as defined in the Loan Agreement) until the expiration of
the forbearance periods set forth therein;

 

WHEREAS, the Company and the Subsidiaries entered into a further amended
forbearance agreement with the Lender dated as of September 12, 2007 (the “DDJ
Second Amended Forbearance Agreement”) pursuant to which the Lender agreed to
further forbear from exercising its rights and remedies under the Loan Agreement
and the other Loan Documents (as defined in the Loan Agreement) until the
expiration of the forbearance periods set forth in the DDJ Second Amended
Forbearance Agreement (the “DDJ Second Amended Forbearance Period”);

 

WHEREAS, the Company and the Subsidiaries entered into a further amended
forbearance agreement with the Lender dated as of October 15, 2007 (the “DDJ
Third Amended Forbearance Agreement”) pursuant to which the Lender agreed to
further forbear from exercising its rights and remedies under the Loan Agreement
and the other Loan Documents (as defined in the Loan Agreement) until the
expiration of the forbearance periods set forth in the DDJ Third Amended
Forbearance Agreement (the “DDJ Third Amended Forbearance Period”);

 

5

--------------------------------------------------------------------------------


 

WHEREAS, the Company and the Subsidiaries have advised the Noteholders that the
Company, the Subsidiaries and Lender will, simultaneously with the execution of
this Fourth Amended Forbearance Agreement, amend and restate the DDJ Third
Amended Forbearance Agreement, pursuant to which Lender shall agree to extend
the DDJ Third Amended Forbearance Period and continue to forbear from exercising
the rights and remedies available to Lender under the Loan Agreement and the
other Loan Documents (as defined in the Loan Agreement), all on the terms and
conditions set forth in such separate amended forbearance agreement through and
including December 3, 2007 (as such agreement may be amended, modified,
supplemented or amended and restated from time to time, the “DDJ Fourth Amended
Forbearance Agreement”);

 

WHEREAS, at the Company’s request, the Noteholders have agreed to continue
forbearing from exercising, and continue to instruct the Indenture Trustee not
to exercise, those of the rights and remedies available under the Indenture, the
Intercreditor Agreement, the Collateral Agreements and/or applicable law that
have or may have arisen, or may hereafter arise, due to the occurrence and
continuance of the Specified Existing Defaults on the terms and conditions set
forth herein; and

 

WHEREAS, capitalized terms used and not defined herein shall have the meanings
ascribed to them in the Indenture and the Third Amended Forbearance Agreement.

 

NOW THEREFORE, in consideration of the premises and the respective covenants and
agreements set forth in this Fourth Amended Forbearance Agreement, the

 

6

--------------------------------------------------------------------------------


 

Parties, each intending to be legally bound, agree that the Third Amended
Forbearance Agreement is amended and restated in its entirety as follows:

 


1.             FORBEARANCE.


 


(A)           EFFECTIVE AS OF THE FOURTH AMENDED FORBEARANCE EFFECTIVE DATE (AS
DEFINED BELOW), THE NOTEHOLDERS AGREE THAT, UNTIL THE EXPIRATION OF THE FOURTH
FORBEARANCE PERIOD (AS DEFINED BELOW), THEY WILL FORBEAR FROM EXERCISING, AND
SHALL DIRECT THE INDENTURE TRUSTEE,  AND BY SIGNATURE HERETO SO DIRECT THE
INDENTURE TRUSTEE PURSUANT TO SECTION 6.5 OF THE INDENTURE, NOT TO EXERCISE, ANY
RIGHTS AND REMEDIES AGAINST THE COMPANY OR THE SUBSIDIARIES THAT ARE AVAILABLE
UNDER THE INDENTURE, THE INTERCREDITOR AGREEMENT, THE COLLATERAL AGREEMENTS
AND/OR APPLICABLE LAW SOLELY WITH RESPECT TO THE SPECIFIED EXISTING DEFAULTS
(EXCLUDING, HOWEVER, THE NOTEHOLDERS’ RIGHT TO CHARGE DEFAULT INTEREST ON THE
NOTES (INCLUDING ON ALL UNPAID INTEREST ON THE NOTES TO THE EXTENT PROVIDED
UNDER THE INDENTURE) DURING THE FOURTH FORBEARANCE PERIOD); PROVIDED, HOWEVER,
THAT NOTHING HEREIN SHALL RESTRICT, IMPAIR OR OTHERWISE AFFECT THE EXERCISE OF
THE NOTEHOLDERS’ RIGHTS UNDER THIS FOURTH AMENDED FORBEARANCE AGREEMENT, AND
PROVIDED FURTHER THAT NO SUCH FORBEARANCE SHALL CONSTITUTE A WAIVER WITH RESPECT
TO ANY SUCH SPECIFIED EXISTING DEFAULTS OR ANY OTHER EVENTS OF DEFAULT UNDER THE
INDENTURE.


 


(B)           AS USED HEREIN, THE TERM “FOURTH FORBEARANCE PERIOD” SHALL MEAN
THE PERIOD BEGINNING ON THE DATE HEREOF AND ENDING UPON THE OCCURRENCE OF A
TERMINATION EVENT. AS USED HEREIN, “TERMINATION EVENT” SHALL MEAN THE EARLIER TO
OCCUR OF (I) DECEMBER 6, 2007; AND (II) TWO BUSINESS DAYS AFTER THE DELIVERY BY
THE NOTEHOLDER GROUP TO THE COMPANY AND LENDER OF A WRITTEN NOTICE TERMINATING
THE FOURTH FORBEARANCE

 

7

--------------------------------------------------------------------------------


 

Period (the “Termination Notice”), which notice may be delivered at any time
upon or after the occurrence of any Forbearance Default (as defined below);
provided, however, that notwithstanding the foregoing, (x) this Fourth Amended
Forbearance Agreement shall immediately terminate two (2) business days after
the occurrence of a Forbearance Default under subsection (D) below without the
need for delivery of the Termination Notice or any other notice, and (y) this
Fourth Amended Forbearance Agreement shall immediately terminate upon the
occurrence of a Forbearance Default under subsection (J) below, without the need
for delivery of the Termination Notice or any other notice. As used herein, the
term “Forbearance Default” shall mean: (A) the failure of the Company to provide
the Noteholder Group and its financial advisors with reasonable access, as
determined by the Noteholder Group in its reasonable discretion, to its Chief
Executive Officer, other senior executives and outside advisors, including
representatives of Kroll Zolfo Cooper that are working with the Company, and to
provide the Noteholder Group and its legal and financial advisors with any and
all due diligence information they may reasonably request, including, without
limitation, the Company’s current 13-week cash flow schedule, and all updates
thereto as soon as reasonably practicable after they are prepared, but in no
event no later than two (2) business days thereafter; (B) the failure of the
Company to engage in good faith negotiations with the Noteholder Group regarding
a potential restructuring transaction, which determination shall be made by the
Noteholder Group in its reasonable discretion; (C) the failure of the Company to
promptly notify the Noteholder Group of the occurrence of a Forbearance Default
(as defined in the DDJ Fourth Amended Forbearance Agreement) under the DDJ
Fourth Amended Forbearance

 

8

--------------------------------------------------------------------------------


 

Agreement or any amendment or modification to the DDJ Fourth Amended Forbearance
Agreement; (D) termination of the DDJ Fourth Amended Forbearance Agreement; (E)
the execution of any amendment or modification to the DDJ Fourth Amended
Forbearance Agreement, which amendment or modification has a material adverse
effect on the Noteholder Group as determined by the Noteholder Group in its
reasonable discretion; (F) termination by the Company of the Chanin Engagement
Letter or the failure of the Company to pay Chanin’s fees, expenses and
indemnity in accordance with the terms of the Chanin Engagement Letter; (G) the
occurrence of any Event of Default that is not a Specified Existing Default;
(H) the failure of the Company to comply with any term, condition, covenant or
agreement set forth in this Fourth Amended Forbearance Agreement; (I) the
failure of any representation or warranty made by the Company under this Fourth
Amended Forbearance Agreement to be true and correct in all material respects as
of the date when made; (J) the commencement by or against the Company or any of
the Subsidiaries of a case under title 11 of the United States Code; or (K) the
commencement of any action or proceeding by any creditor of the Company or any
of the Subsidiaries seeking to attach or take similar action against the assets
of the Company or the Subsidiaries. Any Forbearance Default shall constitute an
immediate Event of Default under the Indenture.


 


(C)           UPON THE OCCURRENCE OF A TERMINATION EVENT, THE AGREEMENT OF THE
NOTEHOLDERS HEREUNDER TO FORBEAR, AND TO DIRECT THE INDENTURE TRUSTEE TO
FORBEAR, FROM EXERCISING RIGHTS AND REMEDIES IN RESPECT OF THE SPECIFIED
EXISTING DEFAULTS, SHALL IMMEDIATELY TERMINATE WITHOUT THE REQUIREMENT OF ANY
DEMAND, PRESENTMENT,

 

9

--------------------------------------------------------------------------------


 

protest, or notice of any kind (other than, where required, the Termination
Notice), all of which the Company and the Subsidiaries hereby waive. The Company
and the Subsidiaries agree that, upon the occurrence of, and at any time after,
the occurrence of a Termination Event, the Noteholders or the Indenture Trustee,
as applicable, may proceed, subject to the terms of the Indenture, the
Intercreditor Agreement, the Collateral Agreements and/or applicable law, to
exercise any or all rights and remedies under the Indenture, the Intercreditor
Agreement, the Collateral Agreements and/or applicable law, including, without
limitation, the rights and remedies on account of the Specified Existing
Defaults and any other Events of Default that may then exist. Without limiting
the generality of the foregoing, upon the occurrence of a Termination Event,
subject to the terms of the Intercreditor Agreement, the Collateral Agreements
and any related documents, the Noteholders or the Indenture Trustee, as
applicable, may, upon such notice or demand as is specified by the Indenture,
the Intercreditor Agreement, the Collateral Agreements or applicable law (x)
collect and/or commence any legal or other action to collect any or all of the
Company’s or the Subsidiaries’ obligations under the Indenture or the Guarantees
(collectively, the “Obligations”); (y) foreclose or otherwise realize on any or
all of the Collateral, and/or appropriate, setoff or apply to the payment of any
or all of the Obligations, any or all of the Collateral or proceeds thereof; and
(z) take any other enforcement action or otherwise exercise any or all rights
and remedies provided for under the Indenture, the Intercreditor Agreement, the
Collateral Agreements and/or applicable law, all of which rights and remedies
are fully reserved.

 

10

--------------------------------------------------------------------------------



 


(D)           ANY AGREEMENT BY THE NOTEHOLDERS TO FURTHER EXTEND THE FOURTH
FORBEARANCE PERIOD OR TO ENTER INTO ANY OTHER FORBEARANCE OR SIMILAR ARRANGEMENT
MUST BE SET FORTH IN WRITING AND SIGNED BY ALL OF THE NOTEHOLDERS. THE COMPANY
AND THE SUBSIDIARIES ACKNOWLEDGE THAT THE NOTEHOLDERS HAVE MADE NO ASSURANCES
WHATSOEVER CONCERNING ANY POSSIBILITY OF ANY EXTENSION OF THE FOURTH FORBEARANCE
PERIOD, ANY OTHER FORBEARANCE OR SIMILAR ARRANGEMENT OR ANY OTHER LIMITATIONS ON
THE EXERCISE OF THEIR RIGHTS, REMEDIES AND PRIVILEGES UNDER OR OTHERWISE IN
CONNECTION WITH THE INDENTURE, THE INTERCREDITOR AGREEMENT, THE COLLATERAL
AGREEMENTS AND/OR APPLICABLE LAW.


 


(E)           THE COMPANY AND THE SUBSIDIARIES ACKNOWLEDGE AND AGREE THAT ANY
FORBEARANCE, WAIVER OR CONSENT WHICH THE NOTEHOLDERS MAY MAKE ON OR AFTER THE
DATE HEREOF HAS BEEN MADE BY THE NOTEHOLDERS IN RELIANCE UPON, AND IN
CONSIDERATION FOR, AMONG OTHER THINGS, THE GENERAL RELEASES CONTAINED IN SECTION
4 HEREOF AND THE OTHER COVENANTS, AGREEMENTS, REPRESENTATIONS AND WARRANTIES OF
THE COMPANY AND THE SUBSIDIARIES HEREUNDER.


 


2.             EFFECTIVENESS. THIS FOURTH AMENDED FORBEARANCE AGREEMENT SHALL
BECOME EFFECTIVE ON THE FIRST DATE (THE “FOURTH AMENDED FORBEARANCE EFFECTIVE
DATE”) ON WHICH EACH OF THE FOLLOWING CONDITIONS IS SATISFIED AND EVIDENCE OF
ITS SATISFACTION HAS BEEN DELIVERED TO COUNSEL TO THE NOTEHOLDER GROUP:


 


(A)           EXECUTION AND DELIVERY BY THE COMPANY AND THE SUBSIDIARIES OF THE
DDJ FOURTH AMENDED FORBEARANCE AGREEMENT HAVING A FORBEARANCE PERIOD THAT
(SUBJECT TO EARLIER TERMINATION UPON THE OCCURRENCE AND CONTINUATION OF A
FORBEARANCE DEFAULT AS DEFINED THEREIN) IS THROUGH AND INCLUDING A DATE THAT IS
NO EARLIER

 

11

--------------------------------------------------------------------------------


 


THAN DECEMBER 3, 2007, AND IS OTHERWISE REASONABLY SATISFACTORY IN FORM AND
SUBSTANCE TO THE NOTEHOLDER GROUP; AND


 


(B)           EXECUTION AND DELIVERY OF COUNTERPARTS OF THIS FOURTH AMENDED
FORBEARANCE AGREEMENT BY THE NOTEHOLDERS, THE INDENTURE TRUSTEE, THE COMPANY AND
THE SUBSIDIARIES.


 


3.             REPRESENTATIONS, WARRANTIES AND COVENANTS.

 


(A)           THE COMPANY AND THE SUBSIDIARIES REPRESENT, WARRANT AND COVENANT
AS FOLLOWS:


 

(I)            EXCEPT FOR THE SPECIFIED EXISTING DEFAULTS IN THIS FOURTH AMENDED
FORBEARANCE AGREEMENT, THE COMPANY IS IN COMPLIANCE WITH ALL OF THE TERMS AND
PROVISIONS SET FORTH IN THE INDENTURE ON ITS PART TO BE OBSERVED OR PERFORMED,
AND NO OTHER EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.

 

(II)           THE EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY AND THE
SUBSIDIARIES OF THIS FOURTH AMENDED FORBEARANCE AGREEMENT:

 

(1)           ARE WITHIN THEIR CORPORATE OR LIMITED PARTNERSHIP POWERS, AS
APPLICABLE;

 

(2)           HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR LIMITED
PARTNERSHIP ACTION, AS APPLICABLE, INCLUDING THE CONSENT OF THE HOLDERS OF ITS
EQUITY INTERESTS WHERE REQUIRED;

 

(3)           DO NOT AND WILL NOT (A) CONTRAVENE THEIR CERTIFICATE OF
INCORPORATION OR BY-LAWS OR LIMITED PARTNERSHIP OR OTHER CONSTITUENT DOCUMENTS,
(B) VIOLATE ANY APPLICABLE REQUIREMENT OF LAW OR ANY ORDER OR DECREE OF ANY
GOVERNMENTAL AUTHORITY OR ARBITRATOR APPLICABLE TO THEM, (C) CONFLICT WITH OR
RESULT IN THE BREACH OF, OR CONSTITUTE A DEFAULT UNDER, OR RESULT IN OR PERMIT
THE TERMINATION OR ACCELERATION OF, ANY CONTRACTUAL OBLIGATION OF THE COMPANY OR
THE SUBSIDIARIES, OR (D) RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN OR
ENCUMBRANCE UPON ANY OF THE PROPERTY OF THE COMPANY OR THE SUBSIDIARIES; AND

 

(4)           DO NOT AND WILL NOT REQUIRE THE CONSENT OF, AUTHORIZATION BY,
APPROVAL OF, NOTICE TO, OR FILING OR REGISTRATION

 

12

--------------------------------------------------------------------------------


 

WITH, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER ENTITY, OTHER THAN THOSE WHICH
PRIOR TO THE FOURTH AMENDED FORBEARANCE EFFECTIVE DATE WILL HAVE BEEN OBTAINED
OR MADE AND COPIES OF WHICH PRIOR TO THE FOURTH AMENDED FORBEARANCE EFFECTIVE
DATE WILL HAVE BEEN DELIVERED TO COUNSEL TO THE NOTEHOLDER GROUP AND DDJ AND
EACH OF WHICH ON THE FOURTH AMENDED FORBEARANCE EFFECTIVE DATE WILL BE IN FULL
FORCE AND EFFECT.

 

(III)          THE COMPANY AND THE SUBSIDIARIES SHALL NOT MAKE ANY PAYMENTS
EITHER DIRECTLY, OR INDIRECTLY THROUGH TWC HOLDING LLC, TO THE VERITAS CAPITAL
FUND II, L.P. AND ITS GENERAL PARTNER, VERITAS CAPITAL MANAGEMENT II, L.L.C.

 

(IV)          WITHIN FIVE (5) BUSINESS DAYS AFTER THE FOURTH AMENDED FORBEARANCE
EFFECTIVE DATE, THE COMPANY SHALL FILE THIS FOURTH AMENDED FORBEARANCE AGREEMENT
AND THE DDJ FOURTH AMENDED FORBEARANCE AGREEMENT WITH THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION AS AN EXHIBIT TO A FILING BY THE COMPANY ON
FORM 8-K PURSUANT TO THE SECURITIES AND EXCHANGE ACT OF 1934, AS AMENDED, WHICH
8-K FILING AND ANY ACCOMPANYING PRESS RELEASE SHALL BE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE NOTEHOLDERS.

 

(V)           THE COMPANY AND THE SUBSIDIARIES SHALL IMMEDIATELY NOTIFY THE
NOTEHOLDERS AND THE INDENTURE TRUSTEE UPON ITS OR THEIR BECOMING AWARE OF AN
EVENT OF DEFAULT UNDER THE INDENTURE OR AN EVENT OF DEFAULT (AS DEFINED IN THE
LOAN AGREEMENT) UNDER THE LOAN AGREEMENT THAT IS NOT A SPECIFIED DEFAULT (AS
DEFINED IN THE DDJ FOURTH AMENDED FORBEARANCE AGREEMENT).

 


(B)           THE INDENTURE TRUSTEE REPRESENTS AS FOLLOWS:


 

(I)            BASED SOLELY ON THE REPRESENTATIONS PROVIDED BY COUNSEL TO THE
NOTEHOLDER GROUP AND DDJ, THE INDENTURE TRUSTEE REPRESENTS THAT, AS OF THE DATE
HEREOF, THE NOTEHOLDERS, IN THE AGGREGATE, HOLD NOT LESS THAN $100 MILLION IN
PRINCIPAL AMOUNT OF THE NOTES, REPRESENTING NOT LESS THAN 80% OF THE AGGREGATE
PRINCIPAL AMOUNT OF THE NOTES OUTSTANDING.

 


(C)           THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS SECTION 3
SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS FOURTH AMENDED FORBEARANCE
AGREEMENT AND THE FOURTH AMENDED FORBEARANCE EFFECTIVE DATE.

 

13

--------------------------------------------------------------------------------


 


4.             GENERAL RELEASE. IN CONSIDERATION OF, AMONG OTHER THINGS, THE
NOTEHOLDERS’ EXECUTION AND DELIVERY OF THIS FOURTH AMENDED FORBEARANCE
AGREEMENT, THE COMPANY AND THE SUBSIDIARIES, ON BEHALF OF THEMSELVES AND THEIR
SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE “RELEASORS”), HEREBY FOREVER AGREE AND
COVENANT NOT TO SUE OR PROSECUTE AGAINST THE RELEASEES (AS DEFINED BELOW) AND
HEREBY FOREVER WAIVE, RELEASE AND DISCHARGE TO THE FULLEST EXTENT PERMITTED BY
LAW, EACH RELEASEE FROM, ANY AND ALL CLAIMS (INCLUDING, WITHOUT LIMITATION,
CROSSCLAIMS, COUNTERCLAIMS, RIGHTS OF SET-OFF AND RECOUPMENT), ACTIONS, CAUSES
OF ACTION, SUITS, DEBTS, ACCOUNTS, INTERESTS, LIENS, PROMISES, WARRANTIES,
DAMAGES AND CONSEQUENTIAL AND PUNITIVE DAMAGES, DEMANDS, AGREEMENTS, BONDS,
BILLS, SPECIALTIES, COVENANTS, CONTROVERSIES, VARIANCES, TRESPASSES, JUDGMENTS,
EXECUTIONS, COSTS, EXPENSES OR CLAIMS WHATSOEVER (COLLECTIVELY, THE “CLAIMS”),
THAT SUCH RELEASOR NOW HAS OR HEREAFTER MAY HAVE, OF WHATSOEVER NATURE AND KIND,
WHETHER KNOWN OR UNKNOWN, WHETHER NOW EXISTING OR HEREAFTER ARISING, WHETHER
ARISING AT LAW OR IN EQUITY, AGAINST THE NOTEHOLDERS IN ANY CAPACITY AND THEIR
AFFILIATES, SHAREHOLDERS AND “CONTROLLING PERSONS” (WITHIN THE MEANING OF THE
FEDERAL SECURITIES LAW), AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS AND EACH
AND ALL OF THE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS, ADVISORS,
AUDITORS, CONSULTANTS AND OTHER REPRESENTATIVE OF EACH OF THE FOREGOING
(COLLECTIVELY, THE “RELEASEES”), BASED IN WHOLE OR IN PART ON FACTS WHETHER OR
NOT NOW KNOWN, EXISTING ON OR BEFORE THE FOURTH AMENDED FORBEARANCE EFFECTIVE
DATE, THAT RELATE TO, ARISE OUT OF OR OTHERWISE ARE IN CONNECTION WITH (I) ANY
ASPECT OF THE BUSINESS, OPERATIONS, ASSETS, PROPERTIES, AFFAIRS OR ANY OTHER
ASPECT OF THE COMPANY OR THE SUBSIDIARIES; (II) ANY ASPECT OF THE DEALINGS OR
RELATIONSHIPS BETWEEN OR AMONG THE

 

14

--------------------------------------------------------------------------------


 


COMPANY AND THE SUBSIDIARIES, ON THE ONE HAND, AND THE NOTEHOLDERS, ON THE OTHER
HAND, OR (III) THE INDENTURE OR ANY TRANSACTIONS CONTEMPLATED THEREBY OR ANY
ACTS OR OMISSIONS IN CONNECTION THEREWITH, PROVIDED, HOWEVER, THAT THE FOREGOING
SHALL NOT RELEASE THE NOTEHOLDERS FROM THEIR EXPRESS OBLIGATIONS UNDER THIS
FOURTH AMENDED FORBEARANCE AGREEMENT, THE INDENTURE, THE INTERCREDITOR AGREEMENT
AND THE COLLATERAL AGREEMENTS. IN ENTERING INTO THIS FOURTH AMENDED FORBEARANCE
AGREEMENT, THE COMPANY AND THE SUBSIDIARIES CONSULTED WITH, AND HAVE BEEN
REPRESENTED BY, LEGAL COUNSEL AND EXPRESSLY DISCLAIM ANY RELIANCE ON ANY
REPRESENTATIONS, ACTS OR OMISSIONS BY ANY OF THE RELEASEES AND THE COMPANY AND
THE SUBSIDIARIES HEREBY AGREE AND ACKNOWLEDGE THAT THE VALIDITY AND
EFFECTIVENESS OF THE RELEASES SET FORTH HEREIN DO NOT DEPEND IN ANY WAY ON ANY
SUCH REPRESENTATIONS, ACTS AND/OR OMISSIONS OR THE ACCURACY, COMPLETENESS OR
VALIDITY HEREOF. THE PROVISIONS OF THIS SECTION 4 SHALL SURVIVE THE EXPIRATION
OF THE FOURTH FORBEARANCE PERIOD AND THE TERMINATION OF THIS FOURTH AMENDED
FORBEARANCE AGREEMENT AND PAYMENT IN FULL OF THE OBLIGATIONS.


 


5.             RATIFICATION OF LIABILITY. THE COMPANY AND THE SUBSIDIARIES EACH
HEREBY RATIFIES AND REAFFIRMS ALL OF ITS OBLIGATIONS AND ITS GRANT OF LIENS ON
OR SECURITY INTERESTS IN ITS PROPERTIES PURSUANT TO THE COLLATERAL AGREEMENTS TO
WHICH IT IS PARTY AS SECURITY FOR THE OBLIGATIONS, AND CONFIRMS AND AGREES THAT
SUCH LIENS AND SECURITY INTERESTS HEREAFTER SECURE ALL THE OBLIGATIONS.


 


6.             COMPLETE INTEGRATION; AMENDMENTS. THIS FOURTH AMENDED FORBEARANCE
AGREEMENT CONSTITUTES THE FULL AND FINAL AGREEMENT BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF, AND THIS FOURTH AMENDED FORBEARANCE
AGREEMENT

 

15

--------------------------------------------------------------------------------


 


MAY NOT BE MODIFIED OR AMENDED EXCEPT BY A WRITTEN INSTRUMENT, SIGNED BY EACH OF
THE PARTIES, EXPRESSING SUCH AMENDMENT OR MODIFICATION. THE PARTIES WARRANT,
PROMISE AND REPRESENT THAT IN EXECUTING THIS FOURTH AMENDED FORBEARANCE
AGREEMENT, EACH PARTY IS NOT RELYING UPON ANY ORAL REPRESENTATION, PROMISE OR
STATEMENT MADE BY ANY OTHER PARTY HERETO AND THAT EACH PARTY IS NOT RELYING UPON
ANY PROMISE, STATEMENT OR REPRESENTATION CONTAINED IN ANY OTHER WRITTEN
INSTRUMENT.


 


7.             NO OTHER AMENDMENTS; RESERVATION OF RIGHTS, NO WAIVER. OTHER THAN
AS OTHERWISE EXPRESSLY PROVIDED HEREIN, THIS FOURTH AMENDED FORBEARANCE
AGREEMENT SHALL NOT BE DEEMED TO OPERATE AS AN AMENDMENT OR WAIVER OF, OR TO
PREJUDICE, ANY RIGHT, POWER, PRIVILEGE OR REMEDY OF THE NOTEHOLDERS OR THE
INDENTURE TRUSTEE, AS APPLICABLE, UNDER THE INDENTURE, THE INTERCREDITOR
AGREEMENT, THE COLLATERAL AGREEMENTS OR APPLICABLE LAW, NOR SHALL THE ENTERING
INTO THIS FOURTH AMENDED FORBEARANCE AGREEMENT PRECLUDE THE NOTEHOLDERS FROM
REFUSING TO ENTER INTO ANY FURTHER AMENDMENTS OR FORBEARANCES WITH RESPECT TO
THE INDENTURE. OTHER THAN AS EXPRESSLY PROVIDED HEREIN, THIS FOURTH AMENDED
FORBEARANCE AGREEMENT SHALL NOT CONSTITUTE A FORBEARANCE WITH RESPECT TO (I) ANY
FAILURE BY THE COMPANY TO COMPLY WITH ANY COVENANT OR OTHER PROVISION IN THE
INDENTURE OR (II) THE OCCURRENCE OR CONTINUANCE OF ANY PRESENT OR FUTURE EVENT
OF DEFAULT.


 


8.             NO IMPAIRMENT OF LENDER’S RIGHTS. THE NOTEHOLDER GROUP, THE
COMPANY AND THE SUBSIDIARIES ACKNOWLEDGE AND AGREE THAT NOTHING CONTAINED IN
THIS FOURTH AMENDED FORBEARANCE AGREEMENT NOR THE EXECUTION OF THIS FOURTH
AMENDED FORBEARANCE AGREEMENT BY DDJ SHALL IMPAIR IN

 

16

--------------------------------------------------------------------------------


 


ANY WAY NOR SHALL BE DEEMED TO IMPAIR IN ANY WAY ANY RIGHTS OF LENDER OR ANY
AFFILIATES OF LENDER ARISING UNDER OR RELATED TO THE LOAN AGREEMENT, THE OTHER
LOAN DOCUMENTS (AS DEFINED IN THE LOAN AGREEMENT), THE DDJ FOURTH AMENDED
FORBEARANCE AGREEMENT, THE INTERCREDITOR AGREEMENT OR OTHERWISE. ALL RIGHTS OF
LENDER OR ANY AFFILIATE OF LENDER ARISING UNDER OR RELATED TO THE LOAN
AGREEMENT, THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE LOAN AGREEMENT), THE DDJ
FOURTH AMENDED FORBEARANCE AGREEMENT, THE INTERCREDITOR AGREEMENT OR OTHERWISE
ARE EXPRESSLY RESERVED.


 


9.             COUNTERPARTS/FACSIMILE TRANSMISSION. THIS FOURTH AMENDED
FORBEARANCE AGREEMENT MAY BE SIGNED IN COUNTERPARTS, EACH OF WHICH, WHEN TAKEN
TOGETHER, SHALL BE DEEMED AN ORIGINAL. EXECUTION OF THIS FOURTH AMENDED
FORBEARANCE AGREEMENT IS EFFECTIVE IF A SIGNATURE IS DELIVERED BY FACSIMILE
TRANSMISSION.


 


10.           SUCCESSORS AND ASSIGNS. THIS FOURTH AMENDED FORBEARANCE AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND EACH OF
THEIR RESPECTIVE SUCCESSORS, ASSIGNS, HEIRS AND PERSONAL REPRESENTATIVES.


 


11.           AUTHORITY. ANY PERSON SIGNING THIS FOURTH AMENDED FORBEARANCE
AGREEMENT IN A REPRESENTATIVE CAPACITY (I) REPRESENTS AND WARRANTS THAT HE/SHE
IS AUTHORIZED TO SIGN THIS FOURTH AMENDED FORBEARANCE AGREEMENT ON BEHALF OF THE
PARTY HE/SHE REPRESENTS AND THAT HIS/HER SIGNATURE UPON THIS FOURTH AMENDED
FORBEARANCE AGREEMENT WILL BIND THE REPRESENTED PARTY TO THE TERMS OF THIS
FOURTH AMENDED FORBEARANCE AGREEMENT, AND (II) ACKNOWLEDGES THAT THE OTHER PARTY
TO THIS FOURTH AMENDED FORBEARANCE AGREEMENT HAS RELIED UPON SUCH REPRESENTATION
AND WARRANTY.

 

17

--------------------------------------------------------------------------------


 


12.           GOVERNING LAW. THIS FOURTH AMENDED FORBEARANCE AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO ITS CHOICE OF LAW PROVISIONS.


 


13.           REMEDIES. ALL PARTIES HERETO AGREE THAT IRREPARABLE DAMAGE WOULD
RESULT FROM ANY PARTY’S BREACH OF THIS FOURTH AMENDED FORBEARANCE AGREEMENT, AND
FURTHER AGREE THAT A NON-BREACHING PARTY WOULD HAVE NO ADEQUATE REMEDY AT LAW TO
REDRESS SUCH BREACH. THEREFORE, THE PARTIES HERETO AGREE THAT, IN THE EVENT OF A
BREACH OF THIS FOURTH AMENDED FORBEARANCE AGREEMENT, SPECIFIC PERFORMANCE AND/OR
INJUNCTIVE RELIEF IS APPROPRIATE TO REMEDY SUCH BREACH. NOTWITHSTANDING THE
FOREGOING, NOTHING CONTAINED IN THIS SECTION 13 SHALL BE DEEMED A WAIVER BY ANY
NON-BREACHING PARTY HERETO OF ANY OTHER REMEDIES AVAILABLE AT LAW TO REDRESS ANY
OTHER PARTY’S BREACH OF THIS FOURTH AMENDED FORBEARANCE AGREEMENT. EACH OF THE
RIGHTS AND POWERS PROVIDED PURSUANT TO THIS FOURTH AMENDED FORBEARANCE AGREEMENT
SHALL BE CUMULATIVE AND IN ADDITION TO AND NOT IN DEROGATION OF THE RIGHTS AND
POWERS OTHERWISE AVAILABLE UNDER APPLICABLE LAW TO THE PARTIES.


 


14.           DIRECTION TO INDENTURE TRUSTEE. THE NOTEHOLDERS’ AGREEMENT TO
FORBEAR AS PROVIDED HEREIN SHALL CONSTITUTE A DIRECTION FROM SUCH NOTEHOLDERS TO
THE INDENTURE TRUSTEE TO SIMILARLY FORBEAR DURING THE FOURTH FORBEARANCE PERIOD.
IN ORDER TO INDUCE THE INDENTURE TRUSTEE TO ACCEPT SUCH DIRECTION, THE COMPANY
AND THE SUBSIDIARIES AGREE (A) THAT THE INDENTURE TRUSTEE, AS AN EX OFFICIO
PARTICIPANT OF THE NOTEHOLDER GROUP, MAY RECEIVE THE COPIES OF ALL INFORMATION
AND PARTICIPATE IN THE NEGOTIATIONS REFERENCED IN SUBSECTIONS (A) AND (B) OF THE
DEFINITION OF FORBEARANCE DEFAULT IN SECTION 1 OF THE

 

18

--------------------------------------------------------------------------------


 


FOURTH AMENDED FORBEARANCE AGREEMENT, AND (B) TO PAY, IN ACCORDANCE WITH THE
TERMS OF THE INDENTURE, THE REASONABLE FEES AND EXPENSES OF THE INDENTURE
TRUSTEE INCURRED DURING THE FOURTH FORBEARANCE PERIOD, AS WELL AS PREVIOUS
FORBEARANCE PERIODS PROMPTLY ON A MONTHLY BASIS.

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Parties hereto has caused this Fourth Amended
Forbearance Agreement to be duly executed and delivered as of the date first
above written.

 

 

 

THE WORNICK COMPANY

 

 

 

By:

/s/ Jon Geisler

 

 

Name:      Jon Geisler

 

Title:        President & CEO

 

Fax:

 

 

 

 

 

SUBSIDIARIES

 

 

 

RIGHT AWAY MANAGEMENT CORPORATION

 

 

 

By:

/s/ Jon Geisler

 

 

Name:      Jon Geisler

 

Title:        President & CEO

 

Fax:

 

 

 

 

 

THE WORNICK COMPANY RIGHT AWAY
DIVISION

 

 

 

By:

/s/ Jon Geisler

 

 

Name:      Jon Geisler

 

Title:        President & CEO

 

Fax:

 

 

 

 

 

THE WORNICK COMPANY RIGHT AWAY
DIVISION L.P.

 

 

 

By:

/s/ Jon Geisler

 

 

Name:      Jon Geisler

 

Title:        President & CEO

 

Fax:

 

--------------------------------------------------------------------------------


 

 

THE NOTEHOLDERS

 

 

 

AIG GLOBAL INVESTMENT CORP.

 

as investment adviser and/or subadviser

 

for various funds and accounts

 

 

 

By:

/s/ Dan Purser

 

 

Name:       Dan Purser

 

Title:         Vice President

 

Fax:

 

 

 

 

 

QDRF Master Ltd

 

Quadrangle Debt Opportunities Fund Master Ltd

 

Quadrangle Debt Recovery Income Fund Master Ltd

 

 

 

By:  Quadrangle Debt Recovery Advisors LP, their
advisor

 

 

 

By:

/s/ Michael Weinstock

 

 

Name:       Michael Weinstock

 

Title:         Managing Principal

 

 

 

 

 

CSAM Funding I

 

CSAM Funding II

 

CSAM Funding III

 

CSAM Funding IV

 

Atrium CDO

 

Atrium II

 

Atrium III

 

Atrium IV

 

Castle Garden Funding

 

Credit Suisse Syndicated Loan Fund

 

Madison Park Funding I, Ltd.

 

CS High Yield Focus CBS, Ltd.

 

Atrium V

 

 By: Credit Suisse Alternative Capital, Inc., as
collateral manager

 

Madison Park Funding II, Ltd.

 

 By: Credit Suisse Alternative Capital, Inc., as
collateral manager

 

 Madison Park Funding III, Ltd.

 

 By: Credit Suisse Alternative Capital, Inc., as
collateral manager

 

--------------------------------------------------------------------------------


 

 

By:

/s/ Thomas Flannery

 

 

Name:      Thomas Flannery

 

Title:        Authorized Signatory

 

Fax:          (212) 538-8290

 

--------------------------------------------------------------------------------


 

 

B IV CAPITAL PARTNERS, L.P.

 

 

 

By: GP Capital IV, LLC, its General Partner

 

By: DDJ Capital Management, LLC, Manager

 

 

 

By:

/s/ David L. Goolgasian, Jr.

 

 

Name:  David L. Goolgasian, Jr.

 

Title:    Authorized Signatory

 

Fax:      (781) 283-8541

 

 

 

By:

/s/ Jackson S. Craig

 

 

Name:  Jackson S. Craig

 

Title:    Authorized Signatory

 

Fax:      (781) 283-8541

 

 

 

DDJ HIGH YIELD FUND

 

 

 

By:DDJ Capital Management, LLC,

 

its attorney-in-fact

 

 

 

By:

/s/ David L. Goolgasian, Jr.

 

 

Name:  David L. Goolgasian, Jr.

 

Title:    Authorized Signatory

 

Fax:      (781) 283-8541

 

 

 

By:

/s/ Jackson S. Craig

 

 

Name:  Jackson S. Craig

 

Title:    Authorized Signatory

 

Fax:      (781) 283-8541

 

 

 

GMAM INVESTMENT FUNDS TRUST II, for the
account of the Promark Alternative High Yield Bond
Fund (Account No. 7M2E)

 

 

 

By: DDJ Capital Management, LLC, on behalf

 

of GMAM Investment Funds Trust II, for the

 

account of the Promark Alternative High Yield

 

Bond Fund, in its capacity as investment manager

 

 

 

By:

/s/ David L. Goolgasian, Jr.

 

 

Name:  David L. Goolgasian, Jr.

 

Title:    Authorized Signatory

 

Fax:      (781) 283-8541

 

 

 

By:

/s/ Jackson S. Craig

 

 

Name:  Jackson S. Craig

 

Title:    Authorized Signatory

 

Fax:      (781) 283-8541

 

--------------------------------------------------------------------------------

 


 

 

GMAM INVESTMENT FUNDS TRUST

 

 

 

By: DDJ Capital Management, LLC,

 

on behalf of GMAM Investment

 

Funds Trust, in its capacity as

 

investment manager

 

 

 

By:

/s/ David L. Goolgasian, Jr.

 

 

Name:

David L. Goolgasian, Jr.

 

Title:

Authorized Signatory

 

Fax:

(781) 283-8541

 

 

 

By:

/s/ Jackson S. Craig

 

 

Name:

Jackson S. Craig

 

Title:

Authorized Signatory

 

Fax:

(781) 283-8541

 

 

 

GENERAL MOTORS WELFARE BENEFIT TRUST

 

(VEBA)

 

 

 

By:  State Street Bank and Trust Company, solely in its

 

capacity as Trustee for General Motors Welfare

 

Benefit Trust (VEBA) as directed by DDJ Capital

 

Management, LLC, and not in its individual capacity

 

 

 

By:

/s/ Jason R. Butler

 

 

Name:

Jason R. Butler

 

Title:

Vice President State Street Bank & Trust Co.

 

 

 

 

 

GMAM INVESTMENT FUNDS TRUST II, for the

 

account of the Promark Alternative High Yield Bond

 

Fund (Account No. 7MWD)

 

 

 

By: DDJ Capital Management, LLC,

 

on behalf of GMAM Investment Funds Trust II for the

 

account of the Promark Alternative High Yield Bond

 

Fund, in its capacity as investment manager

 

 

 

By:

/s/ David L. Goolgasian, Jr.

 

 

Name:

David L. Goolgasian, Jr.

 

Title:

Authorized Signatory

 

Fax:

(781) 283-8541

 

Fax:

 

 

 

 

 

By:

/s/ Jackson S. Craig

 

 

Name:

Jackson S. Craig

 

Title:

Authorized Signatory

 

Fax:

(781) 283-8541

 

--------------------------------------------------------------------------------


 

 

DDJ CAPITAL MANAGEMENT GROUP TRUST

 

 

 

By:  DDJ Capital Management, LLC, Investment

 

Manager

 

 

 

By:

/s/ David L. Goolgasian, Jr.

 

 

Name:

David L. Goolgasian, Jr.

 

Title:

Authorized Signatory

 

Fax:

(781) 283-8541

 

 

 

By:

/s/ Jackson S. Craig

 

 

Name:

Jackson S. Craig

 

Title:

Authorized Signatory

 

Fax:

(781) 283-8541

 

 

 

STICHTING PENSIOENFONDS HOOGOVENS

 

 

 

By:  DDJ Capital Management, LLC, on

 

behalf of Stichting Pensioenfonds Hoogovens,

 

in its capacity as Manager

 

 

 

By:

/s/ David L. Goolgasian, Jr.

 

 

Name:

David L. Goolgasian, Jr.

 

Title:

Authorized Signatory

 

Fax:

(781) 283-8541

 

 

 

By:

/s/ Jackson S. Craig

 

 

Name:

Jackson S. Craig

 

Title:

Authorized Signatory

 

Fax:

(781) 283-8541

 

 

 

THE OCTOBER FUND, LIMITED PARTNERSHIP

 

 

 

By: October G.P., LLC, its General Partner

 

By:  DDJ Capital Management, LLC, Manager

 

 

 

By:

/s/ David L. Goolgasian, Jr.

 

 

Name:

David L. Goolgasian, Jr.

 

Title:

Authorized Signatory

 

Fax:

(781) 283-8541

 

 

 

 

By:

/s/ Jackson S. Craig

 

 

Name:

Jackson S. Craig

 

Title:

Authorized Signatory

 

Fax:

(781) 283-8541

 

--------------------------------------------------------------------------------


 

 

DDJ/ONTARIO CREDIT OPPORTUNITIES FUND,

 

L.P.

 

 

 

By:  GP DDJ/Ontario Credit Opportunities, L.P., its

 

General Partner

 

By:  GP Credit Opportunities, Ltd., its General Partner

 

 

 

By:

/s/ David L. Goolgasian, Jr.

 

 

Name:

David L. Goolgasian, Jr.

 

Title:

Director

 

Fax:

(781) 283-8541

 

 

 

 

 

MULTI-STYLE, MULTI-MANAGER FUNDS PLC

 

THE GLOBAL HIGH YIELD FUND

 

 

 

By:  DDJ Capital Management, LLC, on

 

behalf of Multi-Style, Multi-Manager Funds PLC,

 

The Global High Yield Fund, in its capacity as

 

Money Manager

 

 

 

By:

/s/ David L. Goolgasian, Jr.

 

 

Name:

David L. Goolgasian, Jr.

 

Title:

Authorized Signatory

 

Fax:

(781) 283-8541

 

 

 

By:

/s/ Jackson S. Craig

 

 

Name:

Jackson S. Craig

 

Title:

Authorized Signatory

 

Fax:

(781) 283-8541

 

 

 

DDJ TOTAL RETURN LOAN FUND, L.P.

 

 

 

By:  GP Total Return, LP, its General Partner

 

By:  GP Total Return, LLC, its General Partner

 

By:  DDJ Capital Management, LLC, Manager

 

 

 

By:

/s/ David L. Goolgasian, Jr.

 

 

Name:

David L. Goolgasian, Jr.

 

Title:

Authorized Signatory

 

Fax:

(781) 283-8541

 

 

 

 

By:

/s/ Jackson S. Craig

 

 

Name:

Jackson S. Craig

 

Title:

Authorized Signatory

 

Fax:

(781) 283-8541

 

--------------------------------------------------------------------------------


 

AGREED TO AND ACKNOWLEDGED

BY THE INDENTURE TRUSTEE

(SOLELY WITH RESPECT TO

SECTIONS 3(B)(1)

REPRESENTATION, WARRANTIES

AND COVENANTS) AND SECTION 14

(DIRECTION TO

INDENTURE TRUSTEE)):

 

 

By:

/s/ Lawrence J. Bell

 

Name:

Lawrence J. Bell

Title:

Vice President

Fax:

503-275-5738

 

--------------------------------------------------------------------------------


 

Schedule A

 

SPECIFIED EXISTING DEFAULTS

 

The Events of Default:

 

1.                                       Under Section 6.1(3) of the Indenture
as a result of Issuer’s failure to make an Excess Cash Flow Offer as required by
Section 4.22 of the Indenture for the fiscal years ended December 31, 2004, and
December 31, 2005.

 

2.                                       Under Section 6.1(3) of the Indenture
as a result of the Issuer’s failure to deliver certain annual financial
statements as required by Section 4.3 of the Indenture for the fiscal year ended
December 31, 2006.

 

3.                                       Under Section 6.1(3) of the Indenture
as a result of the Issuer’s failure to deliver the compliance certificate
required by Section 4.4(a) of the Indenture in respect of the Company’s fiscal
year ended December 31, 2006.

 

4.                                       Under Section 6.1(3) of the Indenture
as a result of the Issuer’s failure to deliver any compliance certificate
required by Section 4.4(b) of the Indenture in respect of any other Specified
Existing Default.

 

5.                                       Under Section 6.1(1) of the Indenture
as a result of the Issuer’s failure to make the scheduled interest payment due
under the Notes on July 15, 2007.

 

6.                                       Under Section 6.1(3) of the Indenture
as a result of the Issuer’s failure to deliver certain quarterly financial
statements for the fiscal quarters ended March 31, 2007 and June 30, 2007.

 

28

--------------------------------------------------------------------------------